DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 30-32, 34, 36, 39, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Pradeep (US 2012/0291791) in view of Perlman (US 2002/0114223).  
Regarding claims 30 and 70, Pradeep teaches a system (nicotine delivery reduction system, [0022]) comprising: an electronic cigarette [0019] comprising: a vaporizing chamber; a vaporizer integrated with the vaporizing chamber (atomizer 107, [0022], [0024]); a storage tank (solution cartridge 109/215, [0022]) in fluid communication with the vaporizing chamber, the storage tank storing a substance therein; a controller (processor 205) configured to track data regarding usage of the electronic cigarette; and a transceiver (interface 201) coupled to the controller; and a computing device (system 600, [0097], fig. 6) comprising an application in communication with the electronic cigarette via the transceiver ([0025]), wherein the application determines a withdrawal schedule (programming of the reduction system, [0026]).
Pradeep teaches the electronic cigarette includes an LED interface (indicator) for the user to receive feedback about nicotine reduction progress [0021-0022]. It is interpreted that the application tracks nicotine reduction progress. Pradeep does not specifically teach the application tracks a goal progress of the user on the withdrawal schedule in order to determine a goal progress indicator displayed on the electronic cigarette, wherein the goal process indicator visually communicates whether 
Regarding claims 31, 32, 34, 36, and 39, Pradeep further teaches: wherein the computing device is wirelessly connected to the electronic cigarette via the transceiver ([0025]); a server in communication with the computing device ([0047]); wherein the computing device comprises a server ([0047]); wherein the computing device comprises a display (interface 611, [0047]); and further causing the application to display the withdrawal schedule (reports, [0021]).
Claims 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Pradeep and Perlman as applied to claims 30 and 32 above, and further in view of Conley (US 2013/0220315).
Modified Pradeep is silent to wherein the electronic cigarette is activated following a first transmission to the server or to the application. Conley teaches an electronic cigarette and server communication means where the electronic cigarette can be activated or deactivated following transmission with the server or monitoring application ([0071 - 0072]). Though not explicitly teaching where the electronic cigarette is activated following a first transmission to the server, it would be obvious to one of ordinary skill in the art that the structural configuration described by Conley, where the server can control the activation of the cigarette, could be used in the method as claimed, where the first transmission activated the electronic cigarette. It would be further obvious to one of ordinary skill .
Claims 37 is rejected under 35 U.S.C. 103 as being unpatentable over Pradeep and Perlman as applied to claim 30 above, and further in view of Alarcon (US 2011/0265806). 
Modified Pradeep does not teach the claimed limitations. Alarcon teaches an electronic cigarette wherein the controller is configured to: monitor a quantity of the substance in the storage tank, and based on the monitored quantity of the substance, generate an alert if the quantity of the substance is below a threshold level [0056], which one of ordinary skill in the art would have found obvious to apply to modified Pradeep for warning the user of the low level. 
Claims 40-42, 60, 66, and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Pradeep and Perlman as applied to claim 30 above, and further in view of Alelov (US 2012/0048266).
Regarding claim 40, Pradeep further teaches wherein the controller application is configured to: receive the profile information associated with the user of the electronic cigarette (profile information at step 301, fig. 3, [0026]), based at least in part on the received profile information, generate the withdrawal schedule, the cessation withdrawal schedule including a recommended number of consumption uses for a predetermined amount of time (create program reduction plan and step 302, [0026]), and receive use data from the electronic cigarette, the use data including a number of actual consumption uses (receive usage of solution, and frequency of use at 305, [0027]). However, Pradeep is silent to wherein the controller application is configured to: compare the number of actual consumption uses during the predetermined amount of time with the recommended number of consumption uses, and based at least in part on the comparison, generate an indication of (1) a number of remaining consumption uses for the user, or (ii) that the user has exceeded the recommended number of uses for the predetermined amount of time. 
Alelov teaches an electronic cigarette with a controller configured to: compare the number of actual consumption uses during the predetermined amount of time with the recommended number of consumption uses (“the amount of substance allowed can be set as total duration time that is a time accumulation value of the total puffs in a given period”), and based at least in part on the comparison, generate an indication of (1) a number of remaining consumption uses for the user, or (ii) that the user has exceeded the recommended number of uses for the predetermined amount of time (“Once the limit is reached controller 224 can turn off the releasing means (218, 220) to stop the substance flow to the user until the next cycle begins after nonsmoking time expires between two consecutive cycles or controls the releasing means (218, 220) such that the substance flow to the user is more limited per puff until the next cycle begins” [0041]; “button 571 can be used to change the amount of shut off time required before the next use’, [0047] — [0048]; i.e. the controller of Alelov compares the true usage to a preset amount and indicates, via reduction of the puff amount, when the recommended umber of uses is passed, [0040] — [0045]; and where “the lights 552 can indicate the indicating the number of cigarette equivalent remaining in the second inhalation device 500” [0047]). Alelov further teaches where, because an amount of airflow for a puff is different from person to person, this controller configuration allows different amount of the targeted substance delivered to each different user or even to a same user depending on duration of each and every puff ([0041]) which allows for a more precise control of the amount of substance allowed in a given period ([0039]). One of ordinary skill in the art would have recognized the taught benefit of having a more precise control of the amount of substance consumed by the user for the purpose of better helping the user reduce their nicotine consumption, and been motivated to incorporate the same in the device of modified Pradeep. 
Regarding claims 41-42, 60, 66, and 68, Pradeep further teaches wherein: the application is configured to display the cessation withdrawal schedule (reports are generated, [(0021]); and the application is further configured to notify a witness of the user's cessation withdrawal schedule and . 
Claim 61 is are rejected under 35 U.S.C. 103 as being unpatentable over Pradeep, Perlman, and Alelov as applied to claim 42 above, and further in view of Gorelick (US 2013/0319439).
Modified Pradeep is silent to where, the application is further configured to, based at least in part on the recorded use data, transmit an indication to the witness, the indication being representative of a craving associated with the user. Gorelick teaches an electronic cigarette configured to transmit an indication of a craving of the user to the witness based at least in part on the recorded use data [0076]. It would have been obvious to one of ordinary skill in the art to configure modified Pradeep such that the application is configured to, based at least in part on the recorded use data, transmit an indication to the witness, the indication being representative of a craving associated with the user for monitoring purposes. 
Claims 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over Pradeep, Perlman, and Alelov as applied to claim 42 above, and further in view of Ayala (US 2011/0247638).
Modified Pradeep is silent to wherein: the application is further configured to select a computerized coach, wherein the receiving at least one message for providing social support to the user is further based at least in part on the selected computerized coach. Ayala teaches a smoking cessation device comprising a phone coaching system and method where the selected computerized coach provides the user with a message of social support ({0037]). Ayala teaches where this can help the user .
Claims 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over Pradeep, Perlman, and Alelov as applied to claim 42 above, and further in view of Campbell (US 2010/0250280).
Modified Pradeep does not teach the application is configured to interface with a health insurance provider to monitor progress data and to provide usage data and progress data to the health insurance provider. However, this configuration is known in the art of medicament delivery systems as taught by Sutherland [0206-0207] and would have been obvious to one of ordinary skill in the art to apply to modified Pradeep for checking to ensure their customers are complying with their medicament as per the insurance agreement between them. 
Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Pradeep, Perlman, and Alelov as applied to claim 42 above, and further in view of Monsees (US 2013/0042865).
Modified Pradeep does not teach the claimed limitations. However, it is known in the art of electronic cigarettes to use an indicator to output different colors as taught by Monsees [0089]. As modified Pradeep already teaches indications to the user based on goal status, it would have been obvious to one of ordinary skill in the art to use different color indicators for this purpose, e.g. a first color indicates the user has exceeded a goal, a second color indicates the user has not reached the goal, a third color indicates that the user is on track for meeting a goal, and a fourth color indicates that the user has no goal in progress, the first, second, third, and fourth colors are different from each other to achieve predictable results. 
Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Pradeep, Perlman, and Alelov as applied to claim 42 above, and further in view of Sutherland (US 2010/0192948).
Alelov as applied above teaches the timer (248) can be configured to measure an amount of time between uses ([0036] — [0037]), i.e. how long the user has abstained from using the cigarette. Modified Pradeep is does not teach the application is further configured to display an abstinence timer indicating the amount of time since the electronic cigarette was last smoked. Sutherland teaches an aerosol delivery device including means to indicate (display) time between doses (abstinence to indicate the amount of time since the electronic cigarette was last smoked, [0030]). It would be obvious to one of ordinary skill in the art to include the display of such an abstinence timer in modified Pradeep to inform the user of their user information to make better decisions regarding user compliance with the prescribed reduction plan. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747